Exhibit 10.20

FORM OF SUPPLEMENTAL DIRECTOR RETIREMENT PLAN JOINDER AGREEMENT

I,                     , and CRESCENT BANK AND TRUST COMPANY hereby agree, for
good and valuable consideration, the value of which is hereby acknowledged, that
I shall participate in the Supplemental Director Retirement Plan (“Plan”)
established as of September 1, 2007, by CRESCENT BANK AND TRUST COMPANY, as such
Plan may now exist or hereafter be modified, and do further agree to the terms
and conditions thereof.

I understand that I must execute and return a copy of this Supplemental Director
Retirement Plan Joinder Agreement (“Joinder Agreement”) to the Plan
Administrator in order to participate in the Plan. The provisions of the Plan
are incorporated herein by reference. In the event of an inconsistency between
the terms of this Joinder Agreement and the Plan, the terms of the Plan shall
control.

I understand that, except in the case of my voluntary or involuntary termination
of service without Cause prior to my Benefit Age, any benefit payable to me or
my Beneficiary hereunder shall be payable over 180 months (the “Payout Period”),
unless I elect, in accordance with the provisions of the Plan, to receive (or to
have my Beneficiary receive) a lump sum payment. In order to receive a lump sum
payment payable under the following conditions: (i) attainment of Benefit Age,
(ii) following a Change in Control, (iii) due to Disability, or (iv) death, I
must make such election on this Joinder Agreement upon my initial participation
in this Plan.

Benefit Age. My Benefit Age is seventy (70).

 

 

¨

I elect to receive my Supplemental Retirement Benefit at my Benefit Age, without
regard to whether I Separate from Service at such time, subject to all
provisions of the Plan. If I do not elect to receive my Supplemental Retirement
Benefit at my Benefit Age, it will commence following my Separation from Service
on or after my Benefit Age.

Retirement on or After Benefit Age. I understand that unless I made the election
immediately above to receive my Supplemental Retirement Benefit at my Benefit
Age without regard to my Separation from Service, I will receive the
Supplemental Retirement Benefit on my Benefit Eligibility Date following my
Separation from Service, calculated in accordance with Subsections 1.22 and 3.1,
subject to all relevant provisions of the Plan. My projected annual Supplemental
Retirement Benefit payable at my Benefit Age is $            . My Supplemental
Retirement Benefit shall be payable in 180 monthly installments of
$            , unless I check the box immediately below to have the discounted
present value of my Supplemental Retirement Benefit paid in a lump sum payment.

 

  ¨ I elect to receive my Supplemental Retirement Benefit in a Lump Sum Payment.

Voluntary or Involuntary Separation from Service Without Cause Prior to Benefit
Age. In the event of my voluntary or involuntary Separation from Service without
Cause (as defined in the Plan) prior to attainment of my Benefit Age (other than
due to death or Disability), I shall be entitled to my Accrued Benefit,
increased by the Interest Factor until my Benefit Age, and then payable in a
lump sum payment on my Benefit Eligibility Date. In the event of my death prior
to payment of my Accrued Benefit, my Beneficiary shall be entitled to the
payment of my Accrued Benefit in a lump sum payment within 30 days of my death.

Termination for Cause. I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.



--------------------------------------------------------------------------------

Survivor Benefit. I understand that the Survivor’s Benefit payable annually to
my Beneficiary shall be equal to $            , commencing within 30 days of my
death and payable in 180 monthly installments, subject to Subsection 1.23 and
3.2 and all relevant provisions of the Plan. I understand that I can check the
box immediately below to have the discounted present value of my Survivor
Benefit paid to my Beneficiary in a lump sum.

 

  ¨ I elect to have the discounted present value of my Survivor Benefit paid to
my Beneficiary in a lump sum payment.

Following a Change In Control. I understand that if there is a Change in Control
I will be entitled to my Supplemental Retirement Benefit payable commencing at
my Benefit Age. My Supplemental Retirement Benefit shall be payable over the
Payout Period, unless I have made an election below to have the discounted
present value of my Supplemental Retirement Benefit paid in a lump sum payment
at my Benefit Age. Alternatively, I may make the second election below to have
the discounted present value paid to me within 30 days of the Change in Control.

 

  ¨ I elect to have the discounted present value of my Supplemental Retirement
Benefit paid to me at Benefit Age in a lump sum payment.

 

  ¨ I elect to have the discounted present value of Supplemental Retirement
Benefit paid to me within 30 days of the Change in Control in a lump sum
payment.

Disability While Employed. I understand that in the event of my Disability prior
to my Benefit Age, I will be entitled to the Disability Benefit set forth in
Section 3.6 of the Plan. My Disability Benefit shall equal my Accrued Benefit,
increased by the Interest Factor until my Benefit Eligibility Date and then
annuitized (using the Interest Factor), and paid over the Payout Period
commencing at the later of age 65 or the date of my Disability determination. I
understand that I can elect below to have the discounted present value of my
Accrued Benefit paid at the time of my Disability determination. Such election
must be made upon initial entry into the Plan.

 

  ¨ I elect to receive my Disability Benefit in a lump sum payment within 30
days of my Disability determination.

Death Benefit following Disability or Change in Control. If I become entitled to
(i) a Disability Benefit or (ii) a Supplemental Retirement Benefit due to a
Change in Control but die before the commencement of my benefit, my benefit will
be paid to my Beneficiary in the same form as it would have been paid to me,
based on my election above. However, I understand that by checking below, I can
have my death benefit payable to my Beneficiary in a lump sum, even though I had
elected another form of distribution.

 

  ¨ I elect to have my death benefit paid to my Beneficiary in a lump sum
payment

This Joinder Agreement shall become effective upon execution (below) by both
Director and a duly authorized officer of the Bank.

Dated this              day of                     , 2007.

 

CRESCENT BANK AND TRUST COMPANY     DIRECTOR           (Bank’s duly authorized
Officer)    



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL DIRECTOR RETIREMENT PLAN

BENEFICIARY DESIGNATION

For                                 

Director, under the terms of the Supplemental Director Retirement Plan executed
by the Bank and effective September 1, 2007, hereby designates the following
Beneficiary to receive any guaranteed payments or death benefits under such
Plan, following his death:

PRIMARY BENEFICIARY:

 

 

 

In the event the Primary Beneficiary set forth above has predeceased me, I
designate the person set forth below as my Secondary Beneficiary.

SECONDARY BENEFICIARY:

 

 

 

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect. Such Beneficiary Designation is revocable.

 

DATE:                              , 200    .     DIRECTOR           (WITNESS)  
           (WITNESS)    